Citation Nr: 1409868	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service from April 1970 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


FINDING OF FACT

Neither tinnitus nor hearing loss disability in either ear was present until more than one year after the Veteran's discharge from service, and neither is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2011, prior to the initial adjudication of the claims.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard, the Board notes that VA has obtained the Veteran's service treatment records, as well as available post-service treatment records.  The Veteran was also provided an appropriate VA examination in response to the claims.  All known and available records relevant to the issue on appeal have been obtained, and the Veteran has not contended otherwise.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, hearing impairment will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus are related to noise trauma in service.  Specifically, he asserts that he was exposed to mortars, rifles, and explosions while serving as an infantryman in the Republic of Vietnam during the Vietnam Era.  

The Veteran's service treatment records are negative for evidence of hearing loss or tinnitus disability.

Following service, the Veteran's original claim for VA compensation for hearing loss and tinnitus was received in June 2011. 

VA outpatient treatment records dated from 2007 through 2011 are negative for findings of a hearing loss or tinnitus.  

A July 2011 VA audiological examination report notes that the Veteran reported a history of noise exposure in service, without the use of hearing protection, coincident to his duties as an infantryman while serving in combat in Vietnam.  He further reported that he did not know when his hearing loss began, and that he was not aware of any hearing difficulties upon separation from service.  He stated that he was unsure of the exact onset of his tinnitus, but explained that he initial sought treatment from a physician for such condition in approximately 1996 or 1997.  With respect to post-service occupational noise exposure, the Veteran indicated that he worked in a hospital, a naval ship yard, and as a mechanic in a factory.  He stated that he was required to wear hearing protection for two months while working in the factory.  The examination report notes the following puretone thresholds in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
        20
        20
15
       20
       15
LEFT
        15
        15
35
25
       35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  

Upon examination, the examiner diagnosed intermittent tinnitus and bilateral hearing loss.  The examiner indicated that the Veteran's current tinnitus was "as likely as not" a symptom associated with the current hearing loss. 

An August 2011 addendum report to the July 2011 VA examination notes that the July 2011 VA examiner reviewed the claims file.  The examiner noted that the Veteran's 1973 separation physical examination report demonstrates normal hearing, bilaterally.  The examiner remarked that an induction examination report was not contained within the claims file.  The examiner further indicated that there was no evidence of tinnitus during the Veteran's service.  The examiner stated that the first indication of documented hearing loss and tinnitus was in 2011, more than 35 years following the Veteran's separation from service.  The examiner stated that based upon a lack of evidence of hearing loss or tinnitus during service, as well as a lack of post-service private or VA outpatient treatment records that demonstrate hearing loss or tinnitus within a reasonable period of time following separation from service, that it was impossible to determine if the Veteran's current disabilities were the result of military noise exposure without resorting to mere speculation.  The examiner explained that there were multiple causes for sensorineural hearing loss, and in many cases, the exact etiology could not be determined.  The examiner concluded that sensorineural hearing loss could be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.     

Having reviewed the evidence, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.

Although there is evidence of current bilateral hearing loss disability and tinnitus, there is no lay or medical evidence of either until more than one year following the Veteran's discharge from service.  Moreover, the July 2011 VA examiner was unable to link either claimed disability to service and properly explained why she was unable to do so, and there is no other competent evidence linking either disability to service.

While the Veteran might sincerely believe that his claimed disabilities are related to excessive noise exposure in service, his lay opinion concerning these matters requiring medical expertise is of no probative value.

Accordingly, the Board must conclude that service connection is not warranted for bilateral hearing loss disability or tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


